Citation Nr: 1146961	
Decision Date: 12/23/11    Archive Date: 12/29/11

DOCKET NO.  07-35 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1963 to December 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran was afforded a Travel Board hearing in March 2009.  A transcript is of record.  

The issue on appeal was previously before the Board in February 2010, at which time it was remanded to obtain outstanding records, and to afford the Veteran a VA examination.  In May 2010 a negative response was received regarding outstanding hospital records, and in June 2010 the Veteran was so notified.  The Veteran was afforded an examination in April 2011.  Given the foregoing, the Board finds that VA has substantially complied with the Board's prior remand with regard to this appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with Board's remand instructions).

The Board notes that the issue of entitlement to service connection for tinnitus, which the Board remanded in February 2010, was granted by the RO in a May 2011 rating decision.  Consequently, that issue is not before the Board at this time.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In February 2010 the Board deemed the Veteran to have withdrawn his claims of entitlement to service connection for shrapnel wounds to the left and right lower extremities pursuant to statements from his March 2009 hearing.  Since that time, these issues have been raised by the record; however, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The Veteran's bilateral hearing loss is not attributable to his period of active service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claim, has notified him of the information and evidence necessary to substantiate the claim, and has fully disclosed VA's duties to assist him.  In May 2006 the Veteran was notified of the information and evidence needed to substantiate and complete the claim on appeal.  Additionally, the letter provided him with the general criteria for the assignment of an effective date and initial rating.  Id.  

The Board notes that, in the present case, initial notice was issued prior to the March 2007 adverse determination on appeal; thus, no timing issue exists with regard to the notice provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims file.  The Veteran's service treatment records and VA treatment records have been associated with his claims folder, although as discussed below not all of his service treatment records were available.  He has also been afforded a VA audiological examination as recently as April 2011.  The Board notes that the VA examination report contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal.  The Veteran was afforded the opportunity to testify before the Board in March 2009.  As such, the Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent and available evidence not yet received.  

In May 2010 a response that the Veteran's Frankfurt Air Force Base records, a reference to include Rhein-Main Air Force Base Hospital were unavailable was received from the National Personnel Records Center, and the Veteran was so informed.  When service treatment records, VA records, or records from another government agency are missing, the Board is mindful of the heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (citing Russo v. Brown, 9 Vet. App. 46, 5 (1996)); see also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).  Service connection may also be awarded for certain disabilities, such as organic diseases of the nervous system, which includes sensorineural hearing loss, if manifest to a compensable degree within a statutorily-prescribed period of time.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  When there is an approximate balance of positive and negative evidence, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107. 

For the purposes of applying the laws administered by VA, impaired hearing will be construed to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or, when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 decibels or greater; or, when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

The Veteran's DD Form 214 shows that he served in the United States Army in a capacity similar to the civilian occupation of a radio operator.  The Veteran contends that his hearing problems developed as a result of noise exposure from an in-service explosion, and from his duties as a radioman.  The Veteran reported that he noticed a subjective decrease in his hearing following the in-service explosion.  The Veteran reported no significant occupational noise exposure since service, and only to boat engines recreationally.  

Service treatment records show that at his August 1963 pre-induction examination audiological testing, converted from American Standards Association (ASA) to the International Standards Organization (ISO)-American National Standards Institute  (ANSI) standard, revealed puretone thresholds, in decibels, as follows: 
.



HERTZ 



500
1000
2000
3000
4000
RIGHT
15
10
10
-
5
LEFT
15
10
10
-
5

The Veteran's September 1965 separation examination with audiological testing revealed the same results as above.  The Veteran's ears were considered normal, and he did not report ear, nose or throat trouble.  

In April 2002 the Veteran indicated that in November 1964 a shell from a howitzer exploded next to him, and that he developed a left ear hearing loss where he experienced ringing in his ear.  He indicated that he had been sent for a hearing test, and issued hearing aids.  VA treatment records from November 2001 show that the Veteran reported experiencing decreased hearing for four years, with better hearing in the right ear than in the left ear.  Puretone test results showed mild right ear sensorineural hearing loss, and mild to moderate left ear sensorineural hearing loss, with word discrimination scores of 92 percent in the right ear, and 84 percent in the left ear.  The Veteran was subsequently issued binaural Phonak 9800, and reportedly utilized the unit at full volume.

In June and August 2006 the Veteran explained the nature of his duties in service and that he experienced ringing in his ear following an explosion that caused multiple injuries.  He indicated that he was treated at Rhein-Main Air Force Base Hospital.  He reported that he received VA treatment for his hearing loss.  

The Veteran was afforded a March 2007 VA examination.  Audiological evaluation revealed puretone thresholds, in decibels, as follows: 




HERTZ 



500
1000
2000
3000
4000
RIGHT
30
30
35
40
40
LEFT
30
45
45
50
50

Maryland CNC speech recognition scores of 94 percent for each ear were obtained.  The Veteran reported that in service he worked in the signal corps with field artillery, in particular as a radioman.  He indicated that he was a railroad clerk following service, and did not report that this involved noise exposure.  The Veteran reported limited unprotected exposure to boating and engine noise recreationally.  The Veteran reported that his greatest difficulty was experienced when he was not wearing his hearing aids.  He indicated that he experienced dizziness with sinus trouble and allergies.  Otoscopy revealed non-occluding cerumen that was greater in the left ear.  

The examiner reviewed the Veteran's claims folder and reviewed an August 1963 audiogram and a September 1965 separation examination that revealed normal thresholds bilaterally.  The examiner reviewed the Veteran's treatment records and observed that in January 2005 there were no complaints regarding his head, eyes, ears, nose and throat.  In November 2001 a VA audiogram revealed mild sensorineural hearing loss of the right ear, and mild to moderate sensorineural hearing loss of the left ear.  

The diagnosis was of right ear mild sensorineural hearing loss, and left ear mild to moderate sensorineural hearing loss.  The examiner opined that it was less likely as not that current hearing loss was the result of noise in service because the Veteran had normal entrance and separation examinations.  

At his March 2009 Travel Board hearing the Veteran discussed that he was a radio carrier operator in service, which exposed him to high frequency noises.  The Veteran explained that he used the radio often, especially when he instructed others.  The Veteran described being unable to hear his wife when he lay on his right side, and that his left ear remained worse than his right ear.  The Veteran explained that he had been involved in an explosion, which he was told was caused by a gas can that was placed on a stove.  He indicated that in 1964 he was admitted to Rhein-Main Hospital, also referred to as Frankfurt Air Force Hospital according to his representative, for approximately one week, and that the hair on the left side of his face was singed.  The Veteran indicated that when he returned to his unit he experienced difficulty with his memory, and was taken off the alert truck until he recovered.  The Veteran indicated that he had not realized that he could claim entitlement to service connection for his hearing loss disability until a doctor encouraged him to pursue a claim for benefits.  The Veteran discussed how after service he worked for thirty years as a clerk, which involved using a typewriter then a computer, such that he was not exposed to noise.  

In a letter received in March 2009 the Veteran's wife indicated that while living in Germany, she noticed that her husband was hard of hearing in his left ear.  

Pursuant to the February 2010 remand, records in relation to the Veteran's inpatient care at Frankfurt Air Force Base in 1964 were requested.  In May 2010 the National Personnel Records Center responded that a search did not produce clinical records for Frankfurt during 1964, and the Veteran was so notified in June 2010.  The Veteran responded with a letter discussing the explosion, and contending that it, as well as his experience spending time on high frequency radios during service, contributed to his hearing loss.  The Veteran also conveyed his understanding that obtaining records from the hospital in Germany may be hard or impossible, and speculated that records may have been forwarded to the 18th Artillery he was supporting rather than the 16th Signal Corp he was attached to; in any event, the Board observes that the Veteran's testimony has been accepted as competent and credible regarding the in-service explosion, as will be further discussed below.  

Also pursuant to the February 2010 remand, which found the March 2007 VA examination inadequate, the Veteran was afforded another VA examination in April 2011.  The Veteran's reported noise exposure was similar to the March 2007 review, and the Veteran reported experiencing difficulty hearing speech in noise and missing certain words in conversations.  The examination report showed consideration of the Veteran's noise exposure as a radioman and to artillery and explosions, including a specific explosion.  The examiner reviewed not only the claims folder but also the Veteran's reported audiological, noise, and medical history.  

Audiological evaluation revealed puretone thresholds, in decibels, as follows: 




HERTZ 



500
1000
2000
3000
4000
RIGHT
40
50
50
55
65
LEFT
40
55
55
70
75

Maryland CNC speech recognition scores of 88 percent in the right ear, and of 80 percent in the left ear were obtained, such that speech recognition performance was good in each ear.  The diagnosis was of mild to moderately severe sensorineural hearing loss in the right ear, and of mild to severe sensorineural hearing loss in the left ear.  There were significant effects on the Veteran's occupation, with hearing difficulty impacting occupational activities, and otherwise no effects on usual daily activities.  

In pertinent part, the examiner opined that it was less likely as not that the Veteran's bilateral hearing loss was caused by or a result of military noise exposure.  The examiner reasoned that service treatment records revealed normal hearing at the enlistment and separation examinations, with no threshold shifts indicated.  The examiner observed that a change in hearing is a significant change greater than normal measurement error, greater than 10 decibels, and that the Veterans Benefits Administration would concede any change of 15 decibels or more at a frequency from 1000 to 4000 Hertz.  The examiner reasoned that in a September 2005 Institute of Medicine Study on Military and Noise Exposure it was stated that there was no scientific evidence to support delayed onset of noise induced hearing loss.  The examiner listed several studies in addition to the 2005 report, including from the National Institute on Deafness and Other Communication Disorders in 1999 and 2000.  The examiner concluded that acoustic trauma in the military had been conceded.  

Initially, the Board observes that it is required to address competent lay evidence regarding a claimed disorder and that it may not determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006).  In the instant appeal, the Board finds the Veteran's statements regarding the existence of subjectively decreased hearing first noticed following exposure to an in-service explosion to be both competent and credible.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (the veteran as a lay person is competent to report information of which he has personal knowledge, i.e., information that he can gather through his senses). See also Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence).  Although the February 2010 remand observed inconsistencies in the Veteran's explanation of the explosion, he subsequently wrote an explanation that accounted for the apparent inconsistencies; namely, he explained that a gas can placed on a stove started an explosion that caused a Hollister to blow up-which appears to be a spelling error referencing a howitzer.  As such, the Veteran competently and credibly discussed his noise exposure while in service.  Although the Veteran is competent to describe his symptomatology, his competency is distinguished from weight and credibility, which is a factual determination regarding his assertions, and goes to the probative value of the evidence.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Specifically, although he is competent to discuss experiencing difficulty hearing, the Veteran is not competent to determine the degree or etiology of such hearing loss.  

There is no competent opinion connecting the Veteran's bilateral hearing loss to service, to include to in-service noise exposure.  Rather, there is a VA examiner's opinion that determined the Veteran's bilateral hearing loss was less likely as not caused by or a result of military noise exposure, reasoning that there were no threshold shifts shown in service and citing specific studies that concluded there was no scientific evidence to support delayed onset of noise-induced hearing loss.  As noted above, although the Veteran has asserted that his hearing loss is related to service, he is not competent to provide such an etiological opinion.  

Consequently, the Board finds the evidence of record is against the claim of entitlement to service connection for bilateral hearing loss.  In addition, as the Veteran's bilateral hearing loss is not shown within a year of discharge from service, service connection must also be denied on a presumptive basis.  As a preponderance of the evidence is against the award of service connection, the benefit-of-the-doubt doctrine is not applicable as regards bilateral hearing loss.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.  




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


